Luke, J.
Under the facts of this ease, in the absence of a timely and appropriate written request, it was not error to fail to charge the law as to reasonable fears. See Alexander v. State, 118 Ga. 26 (44 S. E. 851). Neither the evidence nor the defendant’s statement at the trial raised a theory which would require such a charge. The evidence authorized the verdict, which has the approval of the trial judge, and for no reason assigned was it error to overrule the motion for a new trial. Judgment affirmed.

Broyles, G. J., and Bloodworth, J., concur.